COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Estate of Harmon Bryan Poff, Deceased

Appellate case number:      01-19-00266-CV

Trial court case number: 2015-PR02569-2

Trial court:                Probate Court No 2 of Tarrant County

        Timothy E. Malone, as receiver has filed a motion to abate this appeal for sixty days to
avoid the need for appellees to file a brief if appellant no longer desires to pursue the appeal. Briefs
have been filed on behalf of all parties to the appeal and appellant has not indicated an intent to
dismiss the appeal. Accordingly, the motion to abate is denied as moot.
        It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau____
                                Acting individually


Date: ___December 5, 2019__